            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:19 CV 344 MR WCM

DAVID L. SETTLEMYER and                   )
JANE SETTLEMYER                           )
                                          )
            Plaintiffs,                   )
v.                                        )                 ORDER
                                          )
BORG-WARNER MORSE TEC, LLC;               )
BWDAC, INC.; CARLISLE                     )
INDUSTRIAL BRAKE & FRICTION               )
INC.; CATERPILLAR, INC.; CBS              )
CORPORATION; CERTAIN TEED                 )
CORPORATION; CONSOLIDATED                 )
TRUCK PARTS, INC.; CRA                          )
TRAILERS INC.; CUMMINS, INC.;             )
DAIMLER TRUCKS NORTH                      )
AMERICA LLC; DANA                         )
COMPANIES, LLC; EATON                     )
CORPORATION; FEDERAL-MOGUL                )
ASBESTOS PERSONAL INJURY                        )
TRUST; FORD MOTOR COMPANY;                )
HEAVY DUTY PARTS, INC.;                   )
GENUINE PARTS COMPANY;                    )
KELSEY-HAYES COMPANY; MACK                )
TRUCKS, INC.; NAVISTAR, INC.;             )
PACCAR, INC.; PNEUMO ABEX, LLC            )
                                          )
           Defendants.                    )
_______________________________

      This matter is before the Court on Plaintiffs’ Motion to Compel

Defendant Carlisle Industrial Brake & Friction, Inc. to Respond to Plaintiffs’

Interrogatories, and Request for Production of Documents, Dates for the

Deposition of Defendant’s Rule 30(b)(6) Corporate Representative, and Motion

                                      1

     Case 1:19-cv-00344-MR-WCM Document 136 Filed 01/07/21 Page 1 of 10
Regarding Sufficiency of Certain Responses to Request for Admission (the

“Motion to Compel,” Doc. 120). The Motion to Compel is fully briefed, see Docs.

121, 125, & 126, and a hearing was conducted on December 21, 2020.

      I.     Background

      Plaintiffs have filed the instant case seeking damages related to David

Settlemyer’s alleged exposure to asbestos and subsequent mesothelioma

diagnosis.

      Relevant to the Motion to Compel, Plaintiffs explain that during his

deposition in April 2020, Mr. Settlemyer testified that he performed brake

repair and replacement work on semitrucks and trailers while employed as a

mechanic at Davis Oil Company in Statesville, North Carolina from 1979-1994.

Doc. 121 at 1-2. Plaintiffs further state that Mr. Settlemyer testified that to

change the brakes, he used an air compressor or air hose to blow out debris

from inside the brake drum, which created dust in the air, and that he handled

old brake linings and used a drill to remove those linings which also created

dust. Id. at 2. Mr. Settlemyer identified Carlisle Industrial Brake & Friction,

Inc. (“Carlisle”) as a manufacturer of brake linings he used at Davis Oil. Id.

      II.    Legal Standard

      Under Rule 26 of the Federal Rules of Civil Procedure, “[p]arties may

obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case.” This

                                       2

    Case 1:19-cv-00344-MR-WCM Document 136 Filed 01/07/21 Page 2 of 10
determination is to be made “considering the importance of the issues at stake

in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

      “[T]he party or person resisting discovery, not the party moving to

compel discovery, bears the burden of persuasion.” Oppenheimer v. Episcopal

Communicators, Inc., No. 1:19-CV-00282-MR, 2020 WL 4732238, at *2

(W.D.N.C. Aug. 14, 2020) (quoting Kinetic Concepts, Inc. v. ConvaTec Inc., 268

F.R.D. 226, 243 (M.D.N.C. 2010)).

      A district court has broad discretion in managing discovery, Lone Star

Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929 (4th Cir. 1995),

including the “discretion to determine whether discovery is relevant to a

party’s claim or defense,” Serum Source Int’l, Inc. v. GE Healthcare Bio-

Sciences Corp., No. 3:16CV471, 2017 WL 915132, at *1 (W.D.N.C. Mar. 8, 2017)

(citing Watson v. Lowcountry Red Cross, 974 F.2d 482, 489 (4th Cir. 1992)).

      III.   Discussion

      By the Motion to Compel, Plaintiffs originally sought to compel Carlisle

to provide additional responses to Interrogatories 16, 17, 19, and 20; Requests

for Production 1-4, 7-8, 10-13, and 16-20; and Requests for Admission 6 and 8-

15. Additionally, Plaintiffs sought an order compelling Carlisle to provide

                                        3

    Case 1:19-cv-00344-MR-WCM Document 136 Filed 01/07/21 Page 3 of 10
dates for a corporate deposition.

      During the December 21, 2020 hearing, counsel for Plaintiffs and counsel

for Carlisle advised that the parties had reached a negotiated resolution of

most of the issues raised in the Motion to Compel. Plaintiffs now seek to compel

Carlisle to (1) provide dates for Carlisle’s corporate deposition; and (2) provide

supplemental responses to Requests for Production 10, 12, and 13.

            A. Dates for Carlisle’s Corporate Deposition

      The record indicates that on November 10, 2020 Plaintiffs served a

Notice of Deposition on Carlisle pursuant to Rule 30(b)(6) of the Rules of Civil

Procedure. Doc. 120-8. Exhibit A to that Notice included 46 topics for

examination. The Notice did not contain a specific date for the deposition.

      Plaintiffs assert that Carlisle has refused to provide dates for this

corporate deposition, see Doc. 121 at 2 & 3, and during the hearing, Plaintiffs

confirmed that they seek an order either compelling Carlisle to provide such

dates or setting a date for the deposition. Carlisle advised that, after Plaintiffs

sent the Notice, it has been negotiating with Plaintiffs regarding the list of

deposition topics.

      Rule 30(b)(1) states, in part, that “a party who wants to depose a person

by oral questions must give reasonable written notice to every other party. The

notice must state the time and place of the deposition and, if known, the

deponent’s name and address.”

                                        4

    Case 1:19-cv-00344-MR-WCM Document 136 Filed 01/07/21 Page 4 of 10
      Further, Rule 30(b)(6) provides, in part:

            In its notice or subpoena, a party may name as the
            deponent a public or private corporation, a
            partnership, an association, a governmental agency, or
            other entity and must describe with reasonable
            particularity the matters for examination. The named
            organization must designate one or more officers,
            directors, or managing agents, or designate other
            persons who consent to testify on its behalf; and it may
            set out the matters on which each person designated
            will testify.

This section was amended, effective December 1, 2020, to require that “before

or promptly after the notice or subpoena is served, the serving party and the

organization must confer in good faith about the matters for examination.”

This requirement was added in an effort to avoid “overlong or ambiguously

worded lists of matters for examination and inadequately prepared witnesses.”

See 2020 Amendment Advisory Committee Notes.

      Here, the Motion to Compel was filed two (2) days after the Notice was

served and it is not apparent that the parties have fully discussed the

numerous topics Plaintiffs have proposed. Further, Plaintiffs have not issued

a notice setting the corporate deposition for a date and time certain. Under

these circumstances, the undersigned finds the Motion to Compel to be

premature as to a date for Carlisle’s corporate deposition.




                                       5

    Case 1:19-cv-00344-MR-WCM Document 136 Filed 01/07/21 Page 5 of 10
            B. Requests for Production 10, 12 and 13

      During the hearing, Plaintiffs explained that through these document

requests Plaintiffs seek information regarding the state of Carlisle’s knowledge

concerning asbestos exposure. Request 10 seeks “all documents, files or

materials relating to warnings and/or cautions Carlisle provided to its

employees regarding the potential health hazards of asbestos;” Request 12

seeks “all documents, files or materials concerning Carlisle’s attempts to

comply with OSHA, MSHA, NIOSH or other governmental standards1 at

Carlisle’s manufacturing, development, storage, warehouse, processing,

testing, and research facilities;” and Request 13 seeks “all documents, files or

materials   concerning    all   incidents    of   asbestosis,   lung   cancer,   and

mesothelioma suffered by – or claimed to be suffered by – Carlisle’s current

and former employees.”

      Carlisle argues that Request 10 is overly broad in temporal scope

because Mr. Settlemyer worked at Davis Oil from 1979 through 1994, and

testified that he only worked around Carlisle’s products during the early

1980’s. Additionally, Carlisle argues that it has produced MSDS sheets and

photographs of warnings provided to end users, and that the type of exposure

to which its employees were exposed was materially different such that any


1During the hearing, counsel for Plaintiffs explained that the parties had agreed to
excise this phrase from Request 12.

                                         6

    Case 1:19-cv-00344-MR-WCM Document 136 Filed 01/07/21 Page 6 of 10
warnings and/or cautions Carlisle provided to its employees are irrelevant.

Plaintiffs contend that Carlisle’s employees were exposed to the same asbestos

fiber to which Mr. Settlemyer was exposed.

      With respect to Request 12, Carlisle argues that the “attempts to comply”

language is vague, and that documents related to Carlisle’s occupational

standards are not relevant. Plaintiffs initially noted that they were unwilling

to revise this document request to include a temporal limitation and a

limitation to documents related to Carlisle’s brake linings but at a later point

during the hearing indicated that they may be agreeable to such limitations.

      With respect to Request 13, Carlisle explains that because Plaintiffs

sought documents related to Carlisle’s “current and former employees,”

Carlisle provided information regarding workers’ compensation claims.

Carlisle further argues that the request was overly broad because it sought

documents concerning health conditions that could have nothing to do with

asbestos exposure and, in any event, sought the private health information of

non-parties.   Plaintiffs explain that they sought clarification of Carlisle’s

answer; in particular, whether any of Carlisle’s current or former employees

had filed lawsuits related to asbestosis, lung cancer, and mesothelioma.

      As there was some indication during the hearing that Plaintiffs may be

willing to reduce the scope of the document requests, the undersigned has

considered whether to compel production of relevant information that may be

                                       7

    Case 1:19-cv-00344-MR-WCM Document 136 Filed 01/07/21 Page 7 of 10
covered by narrowed versions of the requests. See e.g., Mazza v. Quicken

Loans, Inc., No. 1:12cv142, 2013 WL 2296657, at *7 (N.D. W. Va. May 24, 2013)

(“Rather than causing Plaintiff to rewrite and re-submit Interrogatories 4 and

18 in a more limited scope only to have the same objections raised and argued

by Defendant Quicken, the undersigned elects instead to direct Defendant

Quicken to respond to the same as herein limited.”). However, as Plaintiffs

have asked the Court to compel Carlisle to respond to the requests as written,

the undersigned will address the requests as they stand. See Progressive

Northwestern Insurance v. Gant, No. 15-9267, 2017 WL 656676, at *2 (D.

Kansas Feb. 16, 2017) (“Because the discovery requests are so broadly written,

the Court cannot endeavor to rewrite or narrow them to make them

appropriate. To the extent Defendants want specific information that is

encompassed within these categories, Defendants are instructed to serve

revised discovery requests.”); Finkelstein v. Guardian Life Ins. Co. of Am., No.

C07-1130, 2008 WL 2095786, at *2 (N.D. Cal. May 14, 2008) (“Rule 26 does not

require the Court to rewrite discovery requests for the parties.”) (quoting Robin

Singh Educ. Servs., Inc. v. Excel Test Prep, No. C-03-5039, 2004 WL 2554454,

*1 (N.D. Cal. Nov. 9, 2004) (declining to rewrite “overly broad discovery

request” even though the request “includes documents that might be

discoverable”)); JJCO, Inc. v. Isuzu Motors Am., Inc., Civ. No. 08–00419

SOM/LEK, 2009 WL 3569600, at *10 (D. Haw. Oct. 30, 2009) (“The Magistrate

                                       8

    Case 1:19-cv-00344-MR-WCM Document 136 Filed 01/07/21 Page 8 of 10
Judge is not obligated to rewrite a discovery request to narrow it, or to parse

an overly broad request.”).

      In that regard, the undersigned finds Requests for Production 10, 12, and

13 as written to be overly broad. For example, the requests are not limited in

time or to the Carlisle products that appear to be at issue in this case. While

Plaintiffs are not foreclosed from issuing more narrowly tailored document

requests, the undersigned, as noted, declines to rewrite the current Requests

for Production on Plaintiffs’ behalf.2

      Carlisle has not requested that it be awarded its expenses relative to the

Motion to Compel pursuant to F.R.C.P. 37(a)(5) and the undersigned does not

conclude that such an award should be made.




2 Plaintiffs also argue that Carlisle has waived objections to certain discovery
requests because Carlisle’s objections were “boilerplate.” “A mere statement by the
responding party ‘that an interrogatory or a document production request is ‘overly
broad, burdensome, oppressive, and irrelevant’ does not suffice as a specific
objection.’” Brown v. Blue Cross and Blue Shield of Alabama, No. 3:13-cv-121-GCM,
2014 WL 3519100, at * 5 (W.D.N.C. July 15, 2014) (quoting Mainstreet Collection,
Inc. v. Kirkland’s, Inc., 270 F.R.D. 238, 240 (E.D.N.C. 2010)). Here, while Carlisle’s
responses to the document requests could have been more robust, the undersigned is
not persuaded, particularly in view of the breadth of the requests, that Carlisle should
be deemed to have waived its objection rights.

                                           9

    Case 1:19-cv-00344-MR-WCM Document 136 Filed 01/07/21 Page 9 of 10
      IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Compel

Defendant Carlisle Industrial Brake & Friction, Inc. to Respond to Plaintiffs’

Interrogatories, and Request for Production of Documents, Dates for the

Deposition of Defendant’s Rule 30(b)(6) Corporate Representative, and Motion

Regarding Sufficiency of Certain Responses to Request for Admission (the

“Motion to Compel,” Doc. 120) is DENIED as follows:

      1. The Motion to Compel is DENIED WITHOUT PREJUDICE with

         respect to Plaintiffs’ request that the Court compel Carlisle to provide

         dates for a corporate deposition;

      2. The Motion to Compel is DENIED with respect to Requests for

         Production 10, 12, and 13; and

      3. With respect to the other issues raised by the Motion to Compel which

         were resolved by the parties prior to the hearing, the Motion to

         Compel is DENIED AS MOOT.

                            Signed: January 6, 2021




                                          10

   Case 1:19-cv-00344-MR-WCM Document 136 Filed 01/07/21 Page 10 of 10
